             Case 2:19-cr-00222-KJD-BNW Document 62 Filed 09/21/21 Page 1 of 1



 1
                                  UNITED STATES DISTRICT COURT
 2
                                   FOR THE DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                    )
                                                  )       Case No. 2:19-CR-00222-KJD-BNW
 5           Plaintiff,                           )
                                                  )
 6                   vs.                          )       ORDER
                                                  )
 7   LANCE K. BRADFORD,                           )
                                                  )
 8           Defendant.                           )
                                                  )
 9
10           Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
11   and hereby extends the reply deadline on the pending Motion to Continue (ECF No. 56) for one
12   week.
13           IT IS HEREBY ORDERED that the Defendant shall have until September 27, 2021, to file
14   any reply memorandum, if needed, on the Motion to Continue Trial Date and Motions Deadlines.
15                   September 21, 2021
             Dated: _____________
16
17                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                      3
